Citation Nr: 1009754	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  04-40 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for peptic ulcer disease 
(PUD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 
1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, which in part, denied service 
connection for PUD.  

The Veteran presented testimony before the Board in January 
2008.  The transcript has been associated with the claims 
folder.

In a July 2008 decision, the Board denied other issues on 
appeal and remanded the issue of entitlement to service 
connection for PUD to the RO for further development.  Such 
has been completed and the matter is before the Board for 
further consideration.  

The July 2008 Board decision also referred a claim for 
entitlement to service connection for a left inguinal hernia 
to the RO to adjudicate.  As there appears to have been no 
action taken on this issue, it is again being referred to the 
RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

The competent medical evidence reflects that gastrointestinal 
complaints treated in service were acute and transitory with 
no continuity of symptoms, and that the Veteran's current 
gastrointestinal disability is neither related to service or 
to a service-connected disability, nor is it due to peptic 
ulcer disease that manifested within one year of service 
discharge.



CONCLUSION OF LAW

Peptic ulcer disease (PUD) was not incurred in or aggravated 
by service, it may not be presumed to have been incurred in 
or aggravated by service, and was not caused or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the Veteran's claim on 
appeal was received in July 2003 via a VA examination which 
first raised this matter.  A duty to assist letter was sent 
in September 2008, subsequent to the August 2003 denial of 
this claim on the merits.  This letter provided initial 
notice of the provisions of the duty to assist as pertaining 
to entitlement to service connection, which included notice 
of the requirements to prevail on these types of claims, and 
of his and VA's respective duties.  The duty to assist 
letter, specifically notified the Veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there was any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued on September 2009 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment and personnel records were previously obtained and 
associated with the claims folder.  

Furthermore, VA, and private medical records were obtained 
and associated with the claims folder.  The Board remanded 
this matter in January 2008 to afford an opportunity to 
obtain complete VA records from shortly after service.  
Subsequent to the Board's remand, attempts were made to 
obtain records from the Durham VA Medical Center (VAMC) dated 
between 1977 and 1979, and a reply from that facility 
reflects that no further records are available.  The Board 
finds that the RO has substantially complied with the 
remand's requests to obtain additional records.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  The 
Veteran also provided testimony at a hearing held in January 
2008 at the VA Central Office.  While records from the Social 
Security Administration, other than the award letter, have 
not been associated with the claims folder, they are not 
pertinent to the claims on appeal.  The disability benefits 
were made effective November 2002 and would not contain 
corroborating evidence of PUD between 1977 and 1979.  
Further, the Veteran has not sought private treatment for the 
claimed disorder and all pertinent VA outpatient records have 
already been associated with the claims folder.  Finally, 
according to the Veteran, the disability benefits were not 
based on any gastrointestinal disorder.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran did receive 
a VA general examination in July 2003 which noted the history 
of PUD, but there was no disability shown.  Further VA 
examination is not necessary to address the PUD claim where 
the preponderance of the evidence reflects there to be no 
current PUD disability, and other gastrointestinal symptoms 
are not shown for decades after service.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Such notice was sent in September 2008.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2009) (harmless 
error).

II.  Service Connection

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for certain chronic diseases, including 
peptic ulcers, when such diseases are manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in- 
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310. Furthermore, the Court 
has held that the term "disability" as used in 38 U.S.C.A. §§ 
1110, 1131 should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service- connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.

The Veteran contends he is entitled to service connection for 
PUD.  He has alleged the disorder began in service and that 
he was treated for this condition within one year of service.  
Alternately, he alleges that this condition was due to stress 
resulting from an inservice sexual assault, or is secondary 
to medications taken for a service connected right inguinal 
hernia.

The Veteran's June 1974 entrance examination revealed normal 
abdomen/viscera and his report of medical history was 
completely negative for any history of gastrointestinal 
complaints of any kind.  He was treated for a right inguinal 
hernia between January 1976 and February 1976, with surgery 
to repair this done in February 1976.  However these records 
revealed no gastrointestinal complaints per se, and he is 
noted to be service connected for the right inguinal hernia.  
In October 1976 he was seen for complaints of swelling in the 
left inguinal area along with urethral discharge and his 
urine gram stain was positive for gram negative intracellular 
diplococci (GNID). While no actual gastrointestinal 
abnormality was reported, he was noted to have complaints 
from medication he was taking that included dizziness and 
vomiting.  He was treated in April 1977 for complaints of 
abdominal pain for one day, without nausea or vomiting and 
examination was positive for some tenderness over the medial 
aspect of the abdomen.  The assessment was flu syndrome.  
Thereafter the records are negative for any gastrointestinal 
complaints, and there is no evidence of ulcer disease shown.  
His July 1977 separation examination revealed normal abdomen 
and viscera, although a scar in the left inguinal area due to 
hernia repair was noted, and the Veteran indicated that to 
the best of his knowledge he was in good health.  Records 
from his reserve service, to include a period of active duty 
for training from June 3, 1978 to June 12, 1978 are silent as 
to any evidence of gastrointestional problems.

Thereafter there are no post service records from shortly 
after service, to include within one year of discharge of 
record.  However the Veteran is noted to have alleged in his 
January 2008 Central Office hearing that he was treated for 
peptic ulcer disease at the Durham VA Medical Center (VAMC) 
between 1977 and 1978.  There is of record a reply from the 
Durham VAMC sent in April 2009 which indicated that the 
facility had no records for the period from December 1977 to 
1978 pertaining to the Veteran.  The Veteran had requested 
the VA keep the file open to allow him to submit pertinent 
records from this facility regarding treatment over the 1977-
1978 time period.  These requests were sent to the VA in 
April 2009 and June 2009.  The VA has done so, but given the 
passage of time and the Durham VAMC's April 2009 negative 
response to the records request, the Board is convinced that 
these records are no longer available.  

Thereafter, there is no evidence of treatment for 
gastrointestinal (GI) complaints until 2003.  The treatment 
records from early 2003, to include February 2003 through 
June 2003 document intensive treatment for psychiatric 
complaints, with no gastrointestinal abnormalities or 
complaints shown and normal gastrointestinal/abdominal 
examinations reported in February 2003, although he did 
complain of constipation in one note.  

A July 2003 VA general medical examination noted a history of 
peptic ulcer disease (PUD) in the 1970's, status post 
surgical intervention in the 1970's.  He gave a vague history 
of chronic reflux symptoms and abdominal pain and said he was 
hospitalized at the Durham VAMC when he was discharged from 
service due to severe abdominal pain and GI bleed.  He stated 
that he has occasional reflux symptoms but no medication or 
treatment routinely for this.  Prior to his treatment and 
surgery he did note severe abdominal pain and reflux but no 
nausea, vomiting or constipation at that time.  He had no 
problems with malabsorption, malnutrition, anemia or other 
vitamin deficiency related to a gastritis surgery.  He also 
gave a history of right sided inguinal hernia surgery in 1975 
and then said he had the hernia appear after his ulcer 
surgery.  Review of systems was negative for nausea, 
vomiting, or bloody/tarry stool.  He had occasional reflux 
but did not medicate for this regularly.  Examination 
revealed his abdomen was soft, flat, nontender, with normal 
bowel sounds and no hepatosplenomegaly.  The diagnosis was 
normal physical examination.

The earliest post service evidence of gastrointestinal 
problems is shown in July 2003, when the Veteran was seen for 
complaints of nausea and vomiting over the past several 
months, with nightly vomiting at least one or more times per 
night.  He indicated that the morning of this visit that 
there was a red appearance to his vomit and thought it might 
be blood.  He gave a history of having a peptic ulcer in the 
late 1970's.  He was also noted to be taking Naprosyn, but 
indicated that the vomiting began before he started taking 
this.  He was also noted to snack in the evenings with food 
that may be higher fat than he was used to.  Examination 
revealed no significant abnormalities other than a flat 
midline abdominal scar.  Plans included further evaluation 
with diagnostic testing and he was advised to elevate the 
head of his bed by 8 inches and to abstain from food 3 hours 
before bedtime as well as referred to smoking cessation.  A 
follow-up later the same month noted that he did elevate his 
bed and stopped eating shortly before bed, and his nausea and 
vomiting had resolved for the time being. Further testing 
included upper gastrointestinal series (UGI), done the same 
month, the results of which showed a medium sized sliding 
hiatal hernia with associated gastroespophageal reflux to the 
level of the carina.  There was also suggestive evidence of 
atrophic gastritis and no evidence of active ulcer disease.  
Further testing included an abdominal echogram done in August 
2003 which was negative for any evidence of gallstones or 
acute cholectcystitis.  However he tested positive for H. 
Pylori in August 2003.  

A September 2003 follow-up noted that he had H. Pylori and 
was being treated with antibiotics.  Towards the end of 
September 2003 he continued to have gastrointestinal 
complaints and was referred to the GI clinic with a distant 
history of peptic ulcer disease with an upper 
gastrointestinal bleed reportedly in the 1970's and early 
1980's that was surgically treated.  Now he had epigastric 
pain, worse when lying down.  He was noted to have completed 
antibiotic treatment for H. Pylori 2 weeks ago, with 
improvement of symptoms with the eradication of this 
bacteria, but he still had persistent epigastric pain. 
Examination of the abdomen yielded no remarkable findings. He 
was assessed with peptic ulcer disease (PUD) and several 
months of epigastric pain which he compared as being similar 
to the ulcer disease in the past.  Plans included another UGI 
to look for active ulcers and rule out gastric cancers and do 
a CLO biopsy to make sure the H. Pylori was completely 
eradicated.  Records from October 2003 documenting treatment 
for psychiatric complaints are noted to reflect ongoing 
gastrointestinal complaints but he was not scheduled to see 
the GI clinic until November.  He was noted to have tested 
positive for H. Pylori in August 2003 but felt much better 
after taking antibiotics. 

In November 2003, the Veteran underwent further GI workup, 
with esohagogastroduodenoscpy (EGD) done which showed some 
cobblestoning of the duodenum.  This was biopsied and the 
pathology report showed duodenal mucosa with mild chronic 
inflammation with no evidence of dysplasia or malignancy.  In 
December 2003 he was noted to have complaints of loose bowel 
movements after eating or drinking, with no abdominal pain or 
other symptoms besides tiredness.  He was prescribed 
Immodium.  

A January 2004 GI clinic follow-up noted that he was seen for 
dyspepsia and abdominal pain and was noted to have a distant 
history of perforated ulcer.  The GI workup results from 
November 2003 were noted to be significant only for 
cobblestoning of the duodenum, which was shown by biopsy to 
be consistent with inflammation and some fluid in the stomach 
suggestive of gastroparesis.  Otherwise the examination was 
unremarkable and the CLO test (for H. Pylori) was negative.  
The Veteran stated that since the last examination he was 
feeling better and was minimizing his use of NSAIDS.  He had 
no current abdominal pain, but still sometimes felt a lot of 
regurgitation and dyspepsia after eating.  Examination of the 
abdomen revealed no significant abnormalities.  He was 
assessed with duodenitis by EGD.  He was H. Pylori negative 
by CLO test.  He was recommended to avoid NSAIDS as much as 
possible and was given a trial of Reglan because of the 
retained food in the stomach consistent with possible 
gastroparesis.  Overall his condition had improved.  

Mental health clinic follow-up notes from February 2004 and 
March 2004 noted the presence of hiatal hernia.  Also in 
March 2004 he was seen in the GI clinic for abdominal pain, 
heart burn and bloating.  The workup was noted to show the 
likely diagnosis of gastroparesis with retained fluid in the 
stomach on endoscopy.  The Veteran was noted to have 
responded to Prilosec and Reglan with less heart burn but was 
still having a lot of symptoms when lying down in the 
evening, as well as break-through heartburn and reflux.  
Examination again was unremarkable and the assessment was 
gastroparesis, responding to proton pump inhibitor and 
Reglan.  Subsequent follow-up records from April 2004 through 
July 2004 note continued problems with gastrointestinal 
symptoms such as reflux as noted in April 2004 and a finding 
of gastroparesis noted in July 2004, but mostly focus on 
psychiatric complaints.  His annual physical of July 2004 
likewise revealed no significant clinical findings on 
examination of the abdomen, and assessed the Veteran with a 
history of PUD, with surgery in the 1980's and a current 
diagnosis of hiatal hernia with gastroparesis. 

In August 2004 the Veteran underwent comprehensive 
psychiatric treatment at Bay Pines, with his history noted to 
include hiatal hernia with gastroparesis and history of H. 
Pylori and history of PUD.  However the records from this 
treatment primarily addressed psychiatric complaints with his 
GI complaints noted as part of his medical history, but not 
further scrutinized, except that an abdominal ultrasound for 
diarrhea preceded by constipation to rule out impaction was 
noted to show no evidence of obstruction or ileus or abnormal 
calcifications.  In September 2004 he was noted to have 
indicated that things had gone well in Bay Pines, but now he 
was complaining of loose stools again. In November and 
December of 2004 he was treated following an intentional 
overdose of pills which were removed via a gastic lavage 
procedure.  He was noted to have an abdominal hernia present 
and gastroesophageal reflux disease (GERD) and gastroparesis 
in these records, but no significant abdominal findings were 
noted.  He was still hospitalized for psychiatric purposes in 
January 2005 with a nutrition note indicated a depressed 
albumin level, and decreased appetite for 2 weeks due to 
disliking menu restrictions, and no physical (GI) reason such 
as nausea, vomiting or difficulty swallowing.  He was 
discharged to outpatient treatment later in January 2005.  

VA outpatient treatment records reveal that in March 2005 he 
was seen for chest pain, and underwent cardiac testing which 
was all normal, and he was advised that the chest pain was 
likely due to reflux.  In June 2005, the Veteran was noted to 
have resumed vomiting at night with the problem list 
continuing to include gastroparesis and hiatal hernia.  Also 
the same month a note revealed that his vomiting possibly 
included blood and he was noted to have not eaten much for 4 
days, only taking small bites of food, and he was drinking 
large amounts of liquid such as coffee and soda.  Examination 
was noteworthy for general mild tenderness to deep palpation 
and the assessment was hiatal hernia, gastroparesis.  He was 
noted to problems with slow emptying of the stomach and 
regurgitation due to a hernia aggravated by smoking.  Later 
the same month, his symptoms subsided.  

Symptoms resumed again in August 2005 when he was seen for 
frequent daytime and nighttime vomiting.  A GI note revealed 
that he was last seen in August 2004 for complaints of 
diarrhea that had now resolved, and his current complaints 
were the vomiting and nausea, with weight loss noted.  He was 
noted to have a history of peptic ulcer disease, and per his 
own admission, a history of heavy alcohol use in the past.  
He was noted to have the partial gastrectomy for PUD in the 
past.  Examination included review of an August 2005 UGI, 
which showed retained food in the stomach and questionable 
evidence of a mass lesion.  Gastrotomy was recommended for 
further evaluation.  There was also an abdominal CT from May 
2005 which was negative for soft tissue mass and an earlier 
unremarkable CT of the abdomen and pelvis done.  The EGD in 
November 2003 was noted to show old food in the stomach and 
mucosa appearing cobblestoned.  The diagnosis was 
gastroparesis and questionable evidence of mass lesion.  
Plans included further EGD testing.  The doctor suspected 
that the gastroparesis was from heavy alcohol use, since the 
Veteran was not diabetic.

VA treatment records from March and April 2006 revealed 
continued complaints with nausea and vomiting and some 
diarrhea.  A March 2006 GI note revealed that the Veteran had 
a history of gastroparesis diagnosed endoscopically and on 
fluoroscopy, and was here for follow-up.  He continued with 
significant nausea and vomiting even with medication.  He was 
noted to have a past history of significant alcohol use, with 
none claimed now.  He also had 2 episodes of blood on toilet 
paper.  Examination was noted to reveal no significant 
clinical findings on abdominal exam, but CT of February 2006 
was noted to show a density in the lingual, with no signs of 
appendicitis, diverticulitis or nephrolithiasis.  A UGI done 
in 2005 was noted to show only retained food and questionable 
mass lesion and EGD showed small hiatal hernia.  The 
impression included history of gastroparesis with continued 
nausea and vomiting and hematochezia.  

The Veteran testified at his March 2006 DRO hearing and 
stated that he was treated for abdominal pains in service, 
but they were never able to diagnose a reason for this.  When 
he got out the service, he had a peptic ulcer "burst" and 
he was operated on by the VAMC in Durham some time in the 
1970's.  He indicated that he then had no problems until 2002 
when he was treated at the VA and by private doctors for 
stomach problems.  He indicated that his private doctor 
diagnosed ulcers, but the VA tested him for ulcers and he 
subsequently received a letter showing positive test results 
for lesions. He testified that he now has problems with food 
not properly digesting.  He indicated he was scheduled for a 
colonoscopy in July 2006.  

A record from May 2006 noted continued problems with nausea 
and he was noted to be noncompliant with his medication 
regimen.  
 
An April 2007 follow-up for idiopathic gastroparesis was 
noted to be suspected to be secondary to alcohol abuse.  He 
was now reporting recent nocturnal regurgitation and waking 
up choking and regurgitating.  He slept on an incline and had 
no food several hours prior to bed.  He was diagnosed with 
idiopathic gastroparesis now with improved nausea and 
vomiting but with nocturnal regurgitation.  This was 
suspected to be related to his motility disorder.  Plans 
included increased medication and possible Nissen procedure 
if symptoms did not improve.  A May 2007 follow-up for 
depression noted a medical history of acute gastritis, with 
continued episodes of vomiting, with no known cause for the 
episodes.  

In September 2007 the Veteran submitted a statement in 
support of his claim, alleging that he had problems with 
loose bowels and being sick to his stomach that began in 
service and continued thereafter.  He suggested that his 
gastrointestinal problems were from stress due to inservice 
sexual abuse and being threatened by an officer.  He 
indicated that he had peptic ulcer disease after he was 
discharged.  

In January 2008 the Veteran testified that he developed a 
peptic ulcer about one year after he left the service and 
indicated that it burst and required surgery.  He further 
alleged that he has peptic ulcer disease due to medications 
that he takes for various disorders, including for a service 
connected right inguinal hernia.

Based on a review of the foregoing, service connection for 
PUD, or for any other gastrointestinal condition presently 
shown, is not warranted.  The episode of vomiting treated in 
service (in April 1977) was acute and transitory and resolved 
without residuals.  PUD was not shown during active service, 
and was not manifested within one year of discharge from 
service.  The earliest evidence of post service 
gastrointestinal problems is not shown until many years later 
(in July 2003), when he was said to have a history of PUD in 
the 1970's and was diagnosed with H. Pylori in August 2003.  
Later records show that the H. Pylori resolved (in January 
2004).  Subsequent records (in August 2005 and April 2007) 
suggest that the current gastrointestinal condition, 
diagnosed as gastroparesis, is related to consumption of 
alcohol.  None of the records relate this current condition 
of gastroparesis to active service.  Accordingly, service 
connection for PUD or any gastrointestinal condition 
presently shown, is not warranted on a direct basis, and the 
presumptions of 38 C.F.R. § 3.307 and 3.309 do not apply.  

There is also no basis to grant service connection for PUD, 
or any other gastrointestinal condition shown, based on his 
allegations that such condition was a result of the stress 
due to sexual trauma he alleged took place during service.  
The service records are silent for any claimed incident of 
sexual trauma which he alleges caused his gastrointestinal 
symptoms.  The only evidence of such assault comes from the 
Veteran himself, but his contentions regarding this are not 
credible as he has provided inconsistent statements regarding 
the true nature of what he claimed was trauma.  In a stressor 
statement in support of a separate claim for service 
connection for a psychiatric disorder based on such trauma, 
the Veteran set forth a descriptive account of rape by oral 
and anal sodomy.  But the totality of the evidence of record 
suggests a consensual sexual relationship took place between 
the Veteran and a superior officer rather than a violent one.  

This includes findings that the Veteran denied sexual abuse 
other than a childhood incident (December 2004 treatment 
note), indicated the Veteran engaged in sexual orgies during 
service (February 2003 treatment note), and reveal the 
Veteran had a "sexual relationship" with the officer (March 
and April 2005 notes), and now felt rejected by him (July 
2005 VA progress notes).  Moreover, during the March 2006 DRO 
and January 2008 Board hearings, the Veteran testified that 
he engaged in written communication with the alleged 
offending individual after service and became depressed when 
the letters stopped, suggesting an ongoing consensual 
relationship.  See Board Transcript at 12; see also RO 
Transcript at 3.  Absent confirmed evidence of inservice 
sexual trauma, there can be no basis for granting service 
connection for a PUD claimed to be caused by such trauma.  

As for the Veteran's claim that he has a PUD disorder 
secondary to medications used to treat his lone service 
connected disorder of right inguinal hernia, a review of the 
claims files reflects that there is no evidence of the 
Veteran presently receiving medications to treat his right 
inguinal hernia.  The evidence is in fact negative for 
treatment of the inguinal hernia between 1996 and 2007 and a 
VA general examination from July 2003 likewise was silent for 
medications shown to treat the inguinal hernia.  Accordingly, 
absent evidence of medication shown to treat a service 
connected disability, there is no basis under 38 C.F.R. 
§ 3.310 to consider entitlement to service connection for 
PUD, or any other gastrointestinal disorder shown, as 
secondary to such treatment.  

The Veteran's contentions regarding causation of his claimed 
PUD and any incidents in service, are not shown to be 
competent medical evidence to address this question, which 
requires medical expertise.  Where as in this instance there 
is no evidence showing that the Veteran has medical training 
or expertise, he is not competent to offer a medical opinion 
as to the existence of an etiological relationship between 
his claimed PUD disorder and any incident in service.  See 38 
C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 3371, 
1376-1377; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

While the Veteran is competent to provide testimony regarding 
observable symptoms and has asserted continued 
gastrointestinal symptomatology since service, such history 
is substantially rebutted by the complete absence of 
gastrointestinal problems after the treatment in service in 
April 1997 and for decades thereafter.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

In sum, the preponderance of the evidence is against a grant 
of service connection for PUD, and the application of the 
benefit of the doubt does not apply in this instance.  


ORDER

Service connection for peptic ulcer disease (PUD) is denied.  

	


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


